Order unanimously modified in the exercise of discretion, and, as modified, affirmed, with costs to plaintiff, in accordance with the following memorandum: Unless defendant’s attorney personally pays to plaintiff the sum of $500 costs, within 30 days after service of the order entered hereon, and defendant complies with the discovery order directing defendant to produce an officer or director of defendant corporation with knowledge of the case within 60 days after service of the order entered hereon, defendant’s answer is stricken and judgment is granted to plaintiff (Siebert v 60 Sutton Corp., 99 AD2d 950). If the parties cannot agree or if an extension is needed, either party may move before Special Term for a date and time for the examination before trial. (Appeal from order of Supreme Court, Erie County, Bayger, J.—strike answer.) Present—Dillon, P. J., Doerr, Boomer, Green and Pine, JJ.